DETAILED ACTION
This communication is a first office action on the merits. Claims 19-33, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kingery (US 2014/0008480).
Regarding claim 19, Kingery discloses a method of using a ratchet device, the method comprising: providing a ratchet device (10) including:
a ratchet wheel (44);
a first lever (46), the first lever rotatably interconnected with the ratchet wheel;
a second lever (12, 14), the second lever rotatably interconnected with the ratchet wheel;
a first pivoting bracket (56), the first pivoting bracket pivotally interconnected with the first lever;
a second pivoting bracket (62), the second pivoting bracket pivotally interconnected with the second lever;
wherein the first pivoting bracket has a first position where the first pivoting bracket is rotated to engage the ratchet wheel (Figs. 2 and 3 as shown) and a second position where the first pivoting bracket is rotated to disengage from the ratchet wheel (Figs. 4 and 7 as shown) and the second pivoting bracket has a third position where the second pivoting bracket is rotated to engage the ratchet wheel (Fig. 3 as shown) and a fourth position where the second pivoting bracket is rotated to disengage from the ratchet wheel (Fig. 4 as shown);
inserting a flat strap to the ratchet device (claim 18 describes insertion of webbing into the device);
ratcheting the ratchet device to increase tension by moving at least one of the first and second lever (Paragraph 37, lines 5-21); and
pivoting the first and second pivoting bracket to release tension on the flat strap (Fig. 4 as shown);
removing the flat strap (Paragraph 38, last 3 lines).

Allowable Subject Matter
Claims 20-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677